El Juez Asociado Señioe Texidob,
emitió la opinión del tribunal.
En este recurso se lia acompañado una copia de opinión y sentencia en caso civil No. 3148, Mariana de Jesús Padilla v. Ignacio Soltero, sobre reivindicación de inmueble, Corte Municipal de San Germán, P. R.; y de ella aparece que en la demanda se dedujeron las siguientes peticiones: Que se declare: 1. Que la demandante es la heredera de Blas Padilla, y única dueña de la propiedad dejada por él a su muerte; 2. Que la demandante tiene derecho a qne se le entregue la dicha casa; 3. Que la demandante tiene derecho a percibir como indemnización ciento veinte dólares por be-neficios dejados de percibir; y por último solicita las cos-tas y gastos.
Do esta demanda se dió el aviso de que hace mención el artículo 91 del Código de Enjuiciamiento Civil.
La Corte Municipal de San Germán dictó sentencia en el caso, declarando con lugar la demanda; y el demandado apeló; pero desistió de su apelación, y el pleito se devolvió aí tribunal de origen. Entonces la demandante, con co-pia certificada de la sentencia firme, y de la moción y orden de desistimiento, presentó al registrador petición para que convirtiera en inscripción la anotación tomada en el caso. *534111 registrador denegó la petición, tomando anotación por el término de ley. Su nota es como sigue:
“Denegada la conversión que se solicita por el precedente docu-mento, con vista de otros, y tomada en su lugar anotación preven-tiva por el término de ciento veinte días a favor de la demandante Mariana de Jesús Padilla, al folio 209 vuelto del tomo 87 de este Ayuntamiento, finca No. 3677, anotación letra ‘c’, porque si bien dicha anotación de demanda, se solicitó y obtuvo al amparo de lo preceptuado en el Artículo 91 del Código de Enjuiciamiento Civil vigente, que se equipara en su esencia y finalidad al inciso primero del Artículo 42 de la Ley Hipotecaria y el 91 del Reglamento para su aplicación; pero es también igualmente cierto, que tal anotación al presente es ineficaz y no tiene efecto legal alguno y por tanto es inexistente para producir los efectos de una conversión en inscrip-ción definitiva, por los íundamento's siguientes-. Primero-.— (a) Por-que según se desprende de los documentos presentados en este Re-gistro que se marcan con el No. 1 la demanda fué resuelta definiti-vamente ante la Hon. Corte de Distrito de Mayagüez el día 27 de noviembre último* en virtud del desistimiento que hiciera el deman-dado por conducto de su abogado, de la apelación que interpusiera para ante dicha Corte, de la sentencia que dictara en dicha demanda la Corte Municipal de esta ciudad,, el 26 de marzo del pasado año. (&) Porque resulta de los Libros del Registro y de dicho documento presentado, que después de terminado el referido pleito ante la ci-tada Corte de Distrito, por el desistimiento de apelación, fué que se obtuvo en este Registro, la. anotación de la demanda, que originó dicha sentencia apelada, en virtud del documento presentado el día tres de diciembre último, asiento No. 244 del tomo 75 del Diario, pues si bien aparece del Registro que anteriormente había sido soli-citada la anotación de demanda, en este caso por dos veces, una fué denegada y su nota consentida y la otra fué retirada, por su presen-tante, habiéndose presentado nuevamente según resulta en el Libro Diario 75 antes citado, asiento No. 244, fecha tres de diciembre úl-timo, anotada dicha demanda al folio 206 del tomo 87 de esta ciu-dad, al margen de la inscripción Primera de la finca arriba citada. En este caso procede la ejecución de la sentencia y no una con-versión de inscripción de, la anotación de la demanda: Segundo:— Porque siendo una de las causas de acción de la demandante Mariana de Jesús Padilla, su carácter de heredera de Blas Padilla Torres, la Corte Municipal de esta ciudad obró sin jurisdicción al declarar a *535ésta como única y universal heredera del referido Blas Padilla a su bija Mariana de Jesús Padilla, la demandante, conclusión legal que sólo compete a las Cortes de Distrito, pues sólo ba podido eslabo-narse en la demanda dicho hecho histórico y jurídico con los docu-mentos y demás pruebas presentadas en la misma para la resolución del caso en general.”
La primera cuestión a resolver es la de si la Corte Municipal de San G-ermán tenía o no jurisdicción. Si la declaración que de esa corte se hubiera solicitado fuese la general de declaratoria de herederos con efecto de la misma ciase, esto es, generales, no habría duda alguna de que carecía la corte de jurisdicción. Pero, aunque no está bien presentada la petición de la demanda, no es ése el caso. En las decisiones de este tribunal en los casos Morales v. Landrau et al., 15 D.P.R. 782, y Soriano et al. v. Rexach, 23 D.P.R. 573, se ha determinado claramente la doctrina jurídica en este extremo.
En el primero de dichos casos, se estableció lo siguiente:
“Además, si con arreglo al artículo 665 del Código Civil, los de-rechos a la sucesión de una persona se trasmiten desde el momento de su muerte, y, según el artículo 669 del mismo código, los herede-ros suceden al difunto por el hecho sólo de su muerte en todob sus derechos y obligaciones, es lógico deducir que para la justificación del derecho sucesorio alegado en la demanda con relación a Petrona y Dolores Morales Oquendo han podido venir al juicio las actas de defunción de las mismas.
“Habiendo fundado los demandantes su acción entre otros hechos en su calidad de herederos de Angel Oquendo sin que tal hecho hu-biera sido admitido por los demandados, aquéllos han podido jus-tificar esa calidad en el presente juicio sin necesidad de acudir para ello a la Ley de Procedimientos Legales Especiales, si bien esa justi-ficación sólo puede tener alcance y eficacia con relación a los de-mandados en el caso concreto de que se trata, pues para fines ge-nerales, o cuando se trate de obtener declaratoria de herederos, que en este juicio no ha sido solicitada, debe acudirse al capítulo 3o. del título Io. de la Ley de Procedimientos Legales Especiales que esta-blece el modo y forma de obtener aquella declaratoria.”
*536T en el segundo, Soriano et al. v. Rexach, lo que sigue:
“Y por vía de suplemento al último párrafo citado debemos agre-gar que, a menos que esté envuelto algún elemento que dependa del tiempo y de la memoria, u otra circunstancia excepcional, no parece existir una verdadera razón por la cual la prueba documental que ha sido presentada, examinada y considerada por el abogado de la parte contraria antes de ser admitida, y las declaraciones prestadas por los testigos en el juicio sobre los méritos en cuanto a los intere-ses contrarios de las partes contendientes que han sido sometidas a una severa observación judicial, hecha más intensa por la lucha entre- los litigantes y sujetas a la fuerte prueba de un examen de re-preguntas, no deban ser consideradas como que tienen más impor-tancia intrínseca y verdadero valor probatorio, y, por tanto, que hasta constituye una prueba mejor del h4eho que trata de estable-cerse, que la mera copia certificada de una orden que ha sido regis-trada en un procedimiento ex parte, sobre declaratoria de herederos, en el que no hay la misma oposición a la admisión de documentos, y solamente son examinadas por su abogado o por la corte, las partes interesadas en establecer el hecho, y sus testigos, sin ninguna inter-vención de parte contraria.”
Y en el caso de Cerezo v. Rivera, 35 D.P.R. 537, se ha declarado lo que sig'ue:
“(3) La alegada falta de jurisdicción de la corte de distrito se sostiene como consecuencia necesaria de una supuesta falta de ju-risdicción en la corte, municipal. La jurisdicción de la corte municipal se ataca por el fundamento de que un procedimiento especial sobre declaratoria de herederos sólo puede ser establecido en la corte de distrito.
“La contestación a esta alegación a falta de algo más persuasivo que una manifestación de la premisa envuelta y la conclusión a que se pretendió llegar puede verse en el hecho de que la presente acción no es principalmente, o en un sentido general u ordinario, un proce-dimiento sobre declaratoria de herederos. La cuestión de herederos en este caso fue un punto incidental y quedó resuelta únicamente en cuanto al demandante y el demadado para poder establecer un eslabón necesario en la cadena del título del demandante.”
En este extremo la nota del registrador es errónea.
 La parte recurrente sostiene que de acuerdo con el artículo 142 del Reglamento para ejecución de la Ley Hi-*537poteearia procedía la conversión de la anotación en inscrip-ción definitiva, al ser adquirido el derecho anotado, por aquel a enyo favor se hizo la anotación. Y cita los casos Dávila v. Registrador, 24 D.P.R. 707, Álvarez v. Quilichini, 24 D.P.R. 161, y Cerezo v. Rivera, 35 D.P.R. 537.
La Ley Hipotecaria, en unión de sn Reglamento, consti-tuye un todo harmónico, con preceptos de tal forma relacio-nados entre sí, que la lesión a nno de ellos, repercute y se siente en todo el organismo y la aplicación de nnó de ellos produce efectos en los demás.
El artículo 42 de la Ley Hipotecaria viene a llenar la ne-cesidad de la publicidad, de consuno con la de la legalidad, con relación a actos y contratos, que, o por su propia na-turaleza, o por circunstancias especiales que afectan a su forma extrínseca, o por circunstancias de tiempo, o por ra-zones puramente regístrales, no puede tener inmediata en-trada en el registro, de manera final y definitiva. Acerca de esto han dicho G-alindo y Escosura lo que sigue:
“Son. las anotaciones preventivas unos asientos de carácter provisional que se extienden en los libros del Registro en que constan: los títulos que afectan a la propiedad, que por carecer de algunos de los requisitos exigidos por la ley, o por cualquier otra causa, no pue-den ser inscritos; las reclamaciones judiciales del dominio y los demás derechos reales; las responsabilidades preventivas e interinas que afectan a las fincas, y la falta de capacidad' del dueño para disponer de ellas, hasta que, subsanados los defectos, resueltas las reclama-ciones, determinada la responsabilidad y ejecutoriada la capacidad o incapacidad del dueño, se convierta el asiento provisional en ins-cripción definitiva, o se cancele.”
En nuestro sistema de registro, si se acepta en la total pureza de sus principios, no cabría nada transitorio y temporal, ni cabría que los libros del registro contuvieran nada que se refiera a derechos u obligaciones de carácter personal. Pero es lo cierto que muchas de las obligaciones personales, se reflejan en los bienes inmuebles, o se resuelven de ma-nera que los afecten, y que derechos de aparente carácter *538transitorio tienen una solución definitiva que afecta a los inmuebles. T como aquéllos y éstos, por virtud del sistema hipotecario a que se ajusta nuestra ley, no tienen una in-mediata cabida en el registro como inscripciones, se lia re-suelto el problema con la introducción de la anotación pre-ventiva, durante cuyos efectos se puede purificar el título de sus defectos, o declararse el derecho, o preservarse éste de una forma final, como ocurre con las anotaciones por defecto del título, o con las de reclamación de dominio u otro dere-cho real, o la de legado, o la de refacción.
El número Io. del artículo 42 de la Ley'Hipotecaria es así:
“Artículo 42. — Podrán pedir anotación preventiva de sus res-pectivos derechos en el Registro público correspondiente:
“1. El que demandare en juicio la propiedad de bienes inmue-bles, o la constitución, declaración, modificación o extinción de cual-quier derecho real.”
Y en relación con ese precepto, el artículo 43 de la misma ley, dice:
“Artículo 43. — En el caso del número 1 del artículo anterior, no podrá hacerse la anotación preventiva, sino cuando se ordene por providencia judicial dictada a instancia de parte legítima, y en vir-tud de documento bastante, al prudente arbitrio del juzgador.”
Nótase en el texto del artículo-41, que la anotación se da a favor del que en juicio pide el dominio, u otro derecho real a constituir, declarar o modificar o a extinguir. Es evidente la justificación de la anotación preventiva, dirigida a asegu-rar la eficacia del futuro fallo acerca de un dereoho real. El precepto, en esta parte, no va más allá: se ciñe a la posi-bilidad de la existencia de un derecho real que se refiera a bienes inmuebles; y para nada tiene en cuenta los bienes muebles, ni los derechos de orden puramente personal, que son objeto de otros apartados del artículo, como el 2°., el 3"., el 4o.
El artículo 91 del Código de Enjuiciamiento Civil, en su texto exacto, como se declaró por este tribunal en la opinión
*539en el caso Manrique de Lara v. Registrador de San Germán, 23 D.P.R. 864, dice:
“En una acción que afecte al título o al derecho de posesión de propiedad inmueble, el demandante, al tiempo de presentar la de-manda, y el demandado al tiempo de formular su contestación, cuando en dicha contestación se. solicite un remedio a su favor, o en cualquier tiempo después, pueden presentar para su anotación al registrador del distrito en que esté situada la propiedad o alguna parte de la misma, un aviso de estar pendiente la acción, que con-tenga los nombres de las partes, el objeto de la acción o defensa y una descripción de la propiedad afectada por dicha acción.”
En la misma opinión se dice:
"Como se ve el texto inglés no exige como 'condición para la ano-tación de la demanda o de la contestación que el demandante, y en su caso el demandado, pidan se declare que lo que reclaman es suyo, sino que basta que la acción que se ejercita afecte al título o al derecho de posesión de una propiedad inmueble.”
Percíbese, a primera vista, la diferencia entre este ar-tículo y el de la Ley Hipotecaria que hemos citado. Para la anotación preventiva se requiere que la demanda lo sea de propiedad o de cualquier derecho real. Para el aviso al Registro, en el caso del artículo 91, de acción que afecte al título o derecho de posesión, sin que pueda precisarse el exacto sentido del verbo "afectar,” ni la época o tiempo a que el artículo se refiere”. Para la anotación preventiva de Ley Hipotecaria, la.necesaria intervención del juez, como ga-rantía más sólida. Para la de procedimiento, la determina-ción de la voluntad de la parte. En la anotación preventiva de que se trata, se establece por el Reglamento en su ar-tículo 126 la forma completa, el mejor aviso a todos, en que se ha de extender. Para la anotación con arreglo a la ley procesal, basta una nota marginal. Para la anotación pre-ventiva hipotecaria en este caso, la garantía de que habla el artículo 91 del Reglamento para ejecución de la Ley Hipo-tecaria: para la nota con arreglo a la ley procesal, sin ga-rantía alguna.
*540Como aviso, los dos procedimientos producen el efecto de avisar: el uno en forma más firme, solemne y segura. Pero aparte de eso, existe entre ambos una diferencia digna de aprecio.
Se lia citado el caso Dávila v. Registrador de Humacao, 24 D.P.R. 707, y el de Álvarez v. Quilichini, 24 D.P.R. 161. En el último pitado, se trata de una anotación preventiva por razón del registro (no aparece inscrita la finca y falta el título) que tenía eficacia por 120 días, y que según apa-rece (página 166, tomo 24, D.P.R.) babía caducado. T en el primer caso, Dávila v. Registrador, supra, se babla de la-anotación preventiva de una demanda para recobrar la po-sesión y el dominio de un inmueble, y de sus efectos con arreglo al artículo 71 de la Ley Hipotecaria.
No son los hechos en estos casos iguales, o análogos, a los del presente; ni las resoluciones hacen declaración en cuanto al aviso de demanda, y a la nota que él puede produ-cir en el registro de la propiedad.
En la opinión disidente en el caso Jordán v. Gómez et al. 18 D. P. R. 157, se dijo lo que sigue:
“La anotación en el registro del aviso de una demanda inter-puesta con relación al título o derecho de posesión de una propie-dad inmueble, no puede producir más efecto que el que le atri-buye el artículo 91 del Código de Enjuiciamiento Civil, o sea el de considerarse que el comprador o la persona que adquiriera un gravamen sobre la propiedad litigiosa, tiene conocimiento para los efectos legales de la acción pendiente entre las partes designadas en el aviso.
“Dicho aviso es equiparable en su esencia a la anotación preven-tiva de una demanda sobre propiedad de bien inmueble o derecho real, a que. 'se refiere el número Io, del artículo 42 de la Ley Hipote-caria, y por tanto ambas diligencias tienen que producir idénticos resultados. ’ ’
No se deduce de estas palabras que el aviso de la de-manda produzca todos y cada uno de los efectos de la ano-tación de demanda de propiedad que se creó en el número Io. *541del artículo 42 de la Ley Hipotecaria,. Antes - al contrario “no puede producir más efecto que el que le atribuye él ar-tículo 91 del Código de Enjuiciamiento Civil” (cursivas nues-tras) o sea el de notificar a cualquier comprador o adqui-rente de gravamen, de la pendencia de un litigio acerca del título o la posesión. Si ello es así, no liay razón alguna para crear, a favor de la nota producida por el artículo 91 de la Ley Procesal, un efecto, como el de la conversión, que no aparece de dicha ley, y que en la Hipotecaria se concede o da a determinadas anotaciones, rodeadas de más só-lidas garantías, y aparentes en el registro en otra forma, y con mayor especificación que aquélla.
A más de esto, liay un título, que es la sentencia de ad-judicación, que es inscribible. Es verdad que en los casos de la legítima anotación preventiva de Ley Hipotecaria, si se obtiene la declaración ele propiedad puede hacerse la con-versión, de acuerdo con el artículo 142 del Reglamento para ejecución de la Ley Hipotecaria; pero es un hecho que de una nota de aviso en el registro, en la que consten los nom-bres de las partes en el pleito, el objeto de la demanda, y la descripción de la propiedad en litigio, no pueden extraerse ios datos que se requieren por el citado artículo 142; o al menos, sería sumamente difícil hacerlo. Esto, desde el punto de vista práctico.
Entendemos que no se ha derogado, ni expresa ni implí-citamente el precepto del número l9 del artículo 42 de la Ley Hipotecaria. Hay otra forma más de pública notifica-ción, la del artículo 91 de la Ley Procesal; pero ésta no de-roga la anotación preventiva de derecho inmobiliario, que va, en sus efectos, más allá que la procesal.
■Debe confirmarse la nota recurrida, en cuanto a la con versión, y revocarse en lo que afecta a la jurisdicción de la corte municipal.